 



Exhibit 10.78
(BUSINESS OBJECTS LOGO) [f24753f2475300.gif]
BUSINESS OBJECTS S.A.
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between                     (the “Employee”) and the
employer, Business Objects S.A. (the “Company”), effective as of
                    (the “Effective Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
board of directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company to assure that the Company will have the
continued dedication and objectivity of the Employee, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined herein) of
the Company.
     2. The Board believes that it is in the best interests of the Company to
provide the Employee with an incentive to continue his or her employment and to
motivate the Employee to maximize the value of the Company upon a Change of
Control.
     3. The Board believes that it is imperative to provide the Employee with
certain severance benefits upon the Employee’s termination of employment
following a Change of Control. These benefits will provide the Employee with
enhanced financial security and incentive and encouragement to remain with the
Company notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 4
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate at the earlier of the
following events:
          (a) Upon termination of the employment agreement between the Company
and the Employee (the “Employment Agreement”), if such termination is not
relating to a Change of Control;
          (b) Upon termination of this Agreement by mutual consent of the
parties; or
Change of Control Template (localized for French employees) — October 2006

 



--------------------------------------------------------------------------------



 



          (c) Upon the date that all of the obligations of the parties hereto
with respect to this Agreement have been satisfied.
     The Employee shall not be entitled to any payments, benefits, damages,
awards or other compensation provided by this Agreement in case of termination
of this Agreement mentioned in paragraphs (a) and (b) above.
     2. Employment Agreement. The Company and the Employee acknowledge that the
Employee’s employment is and shall be governed by the French labor law and the
terms of the Employment Agreement.
     3. Severance Benefits.
          (a) Involuntary Termination Other than for Cause or Voluntary
Termination for Good Reason Following a Change of Control. If within twelve
(12) months following a Change of Control (i) the Employee has “Good Reason” (as
defined herein) (á) to terminates his or her Employment Agreement or (e) to
consider that he or she was terminated according to applicable French law
criteria; or (ii) the Company terminates the Employment Agreement for other than
“Cause” (as defined herein), the Employee shall receive the following severance
benefits from the Company:
               (i) Severance Payment. The Employee shall be entitled to receive
a lump-sum severance payment (less applicable withholding taxes and social
charges) equal to 100% of the Employee’s annual base salary (as in effect
immediately prior to (A) the Change of Control, or (B) the Employment Agreement
termination, whichever is greater) plus 100% of the Employee’s target bonus for
the fiscal year in which the Change of Control or the Employment Agreement
termination, whichever is greater. This amount includes the non-competition
indemnity and any eventual statutory severance indemnity set by French labor
law, the Employment Agreement and/or the Collective Bargaining Agreement
(Convention Collective).
               (ii) Options;. All of the Employee’s then outstanding options to
subscribe or purchase shares of the Company’s shares (the “Options”) shall
immediately vest and become exercisable. The Options shall remain exercisable
following the termination for the period prescribed in the respective option
agreements. For the Company’s shares underlying Option that are subject to an
holding period obligation, such holding period obligation shall be immediately
cancelled. The Employee, hereby, acknowledges and agrees that this Agreement,
amends the stock options agreement(s) signed by the Employee and the Company.
               (iii) Company’s shares allocated under sections L.225-197-1 et
seq. of the French Commercial Code: If Company’s shares allocated to the
Employee, according to sections L.225-197-1 et seq. of the French Commercial
Code, are cancelled due to Employment Agreement termination during the vesting
period, the Employee shall receive an indemnity amount equal to the number of
allocated Company’s shares, multiplied by the closing price of one Company’s
share on Eurolist by Euronext TM the trading day before the termination date of
the Employment Agreement, multiplied by the number of whole months since the
allocation date and divided by the number of months of the vesting period.
Change of Control Template (localized for French employees) — October 2006

-2-



--------------------------------------------------------------------------------



 



               (iv) Continued Employee Benefits. Company-paid medical insurance
and life insurance coverage at the same level of coverage as was provided to the
Employee immediately prior to the Change of Control, except coverage for for
professional invalidity and incapacity (invalidité et incapacité du travail),
and at the same ratio of Company premium payment to Employee premium payment as
was in effect immediately prior to the Change of Control (the “Company-Paid
Coverage”) will continue as set out in this subparagraph. If such coverage
included the Employee’s dependents immediately prior to the Change of Control,
such dependents shall also be covered at Company expense. Company-Paid Coverage
shall continue until the earlier of (i) twelfe (12) months from the date of
termination, (ii) the date upon which the Employee and his dependents become
covered under another employer’s group medical insurance and life insurance
plans that provide Employee and his or her dependents with comparable benefits
and levels of coverage, (iii) . the date upon which the Employee ceases to be
eligible for such medical insurance and life insurance coverage, according to
French Social Security Code and/or the insurance agreement.
          (b) Timing of Severance Payments. The severance payment to which
Employee is entitled shall be paid by the Company to Employee in cash and in
full, not later than ten (10) calendar days after the date of the termination of
Employee’s employment. If the Employee should die before all amounts have been
paid, such unpaid amounts shall be paid in a lump-sum payment (less any
withholding taxes) to the Employee’s estate.
          (c) Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates within twelve (12) months following a
Change of Control (i) voluntarily by the Employee other than for Good Reason or
(ii) for Cause by the Company, then the Employee shall not be entitled to any
payments, benefits, damages, awards or other compensation provided by this
Agreement. The Employee shall be entitled to receive severance and any other
benefits only as may then be established under French law, the Employment
Agreement and/or the Collective Bargaining Agreement..
          (d) Termination Apart from Change of Control. In the event the
Employee’s employment is terminated for any reason, either prior to a Change of
Control or after the twelve (12) month period following a Change of Control,
then the Employee shall not by entitled to any payments, benefits, damages,
awards or other compensation provided by this Agreement. The Employee shall be
entitled to receive severance and any other benefits only as may then be
established under French law, the Employment Agreement and/or the Collective
Bargaining Agreement.
          (e) Exclusive Remedy. In the event of a termination of Employee’s
employment within twelve (12) months following a Change of Control, the
provisions of this Section 3 are intended to include the non-competition
indemnity and any eventual statutory severance indemnity set by French labor
law, the Employment Agreement and/or the Collective Bargaining Agreement and to
be and are exclusive and in lieu of any other rights or remedies to which the
Employee or the Company may otherwise be entitled, whether at law, tort or
contract, in equity, or under this Agreement, and the Employee shall be entitled
to no benefits, compensation or other payments or rights upon termination of
employment within twelve (12) months following a Change in Control other than
those benefits expressly set forth in this Section 3.
     4. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
Change of Control Template (localized for French employees) — October 2006

-3-



--------------------------------------------------------------------------------



 



(a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken by the
Employee in connection with his or her responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee,
(ii) Employee being convicted of, or plea of nolo contendere to, a felony,
(iii) a willful act by the Employee which constitutes gross misconduct and which
is injurious to the Company, (iv) following delivery to the Employee of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Employee has not substantially
performed his duties, continued violations by the Employee of the Employee’s
obligations to the Company which are demonstrably willful and deliberate on the
Employee’s part which, if curable, continues for a period of not less than
thirty (30) days following delivery to Employee of the written demand of
performance.
(b) Change of Control. “Change of Control” means the occurrence of any of the
following, in one or a series of related transactions:
(i) Any physical person or entity, acting alone or in concert, becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting rights represented
by the Company’s then outstanding voting securities; or
(ii) Any action or event occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.
(c) Good Reason. “Good Reason” means without the Employee’s express written
consent (i) a substantial reduction of the Employee’s duties, title, authority
or responsibilities, relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Employee of such reduced duties, title, authority or
responsibilities; provided, however, that a reduction in duties, title,
authority or responsibilities solely by virtue of the Company being
Change of Control Template (localized for French employees) — October 2006

-4-



--------------------------------------------------------------------------------



 



acquired and made part of a larger entity (as, for example, when the Chief
Financial Officer of the Company remains the Chief Financial Officer of the
subsidiary or business unit substantially containing the Company’s business
following a Change of Control) shall not by itself constitute grounds for a
“Voluntary Termination for Good Reason;” provided, further, that Employee’s
acceptance of a new position on or after a Change of Control shall not in and of
itself constitute express written consent that such position does not constitute
a substantial reduction in Employee’s duties, title, authority or
responsibilities; (ii) a substantial reduction of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; (iii) a reduction by the Company in the base
compensation of the Employee as in effect immediately prior to such reduction;
(iv) a material reduction by the Company in the kind or level of benefits to
which the Employee was entitled immediately prior to such reduction with the
result that such Employee’s overall benefits package is significantly reduced;
(v) the relocation of the Employee to a facility or a location more than
thirty-five (35) miles from such Employee ‘s then present location.
Notwithstanding the foregoing, Good Reason shall not exist based on conduct
described above unless Employee provides the Company with written notice
specifying the particulars of the conduct constituting Good Reason, and the
conduct described (if reasonably susceptible of cure) has not been cured within
thirty (30) days following receipt by the Company of such notice.
     5. Successors.
The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) and/or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers an assumption agreement described in this Section 5
or which becomes bound by the terms of this Agreement by operation of law.
Change of Control Template (localized for French employees) — October 2006

-5-



--------------------------------------------------------------------------------



 



     6. Notice.
(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective (a) on the day of first
presentation by French Postal Service, (b) upon delivery, if delivered by hand,
(c) one (1) business day after the business day of deposit with Federal Express
or similar overnight courier, freight prepaid or (d) one (1) business day after
the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.
(b) Notice of Termination. Any termination by the Company (or any parent or
subsidiary of the Company), for Cause or by the Employee for Good Reason or as a
result of a voluntary resignation shall be communicated by a notice of
termination to the other party hereto given in accordance with Section 6(a) of
this Agreement. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
thirty (30) days after the giving of such notice). The failure by the Employee
to include in the notice any fact or circumstance which contributes to a showing
of Good Reason shall not waive any right of the Employee hereunder or preclude
the Employee from asserting such fact or circumstance in enforcing his or her
rights hereunder.
     8. Miscellaneous Provisions.
(a) Accounting and Tax treatments. The parties agree to amend this Agreement to
the extent necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee and any temporary or final
Treasury Regulations and IRS guidance thereunder.
(b) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.
(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(d) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
Change of Control Template (localized for French employees) — October 2006

-6-



--------------------------------------------------------------------------------



 



(f) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including but not limited to the [      ] Agreement dated [       ] between
[      ] and [      ].
(g) Termination of [       ] Agreement. The [       ] Agreement is hereby
terminated as of the Effective Date, and shall have no further force or effect.
(h) Choice of Law. The validity, interpretation, construction and performance of
all aspects of this Agreement relating to whether a Change of Control has
occurred shall be governed by and construed in accordance with the applicable
laws of the Republic of France. French courts shall have exclusive jurisdiction
and venue over all controversies in connection with this Agreement.
(i) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(j) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and social security taxes.
(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Change of Control Template (localized for French employees) — October 2006

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

              COMPANY   BUSINESS OBJECTS S.A.    
 
           
 
  By:        
 
           
 
      John G. Schwarz    
 
  Title:   Chief Executive Officer    
 
           
EMPLOYEE
  By:        
 
           
 
           
 
  Title:        

Change of Control Template (localized for French employees) — October 2006

-8-